Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first in inventor to file provisions of the AIA .  Priority is granted to February 06, 2020.  Please inform the examiner of any related cases, pending, allowed, or abandoned.
A reading of the specification reveals the point of novelty resides in administering a probiotic composition of Bacillus subtilis along with germination enhancers of alanine, dipotassium phosphate, and treating with sub-lethal heat prior to administering.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14, 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Church.


Church (10,897,922) entitled "Composition and Method for Germinative Compounds in Probiotic Food and Beverage Products for Human Consumption" with a common assignee, common inventors, but a different inventive entity, and a priority date of April 05, 2016, teaches in the abstract, a composition and method for activating probiotic spores of Bacillus in food and beverage products including soups.  The composition contains amino acids, buffers to pH 6 – 8, and sugars as osmoprotectants.  The composition is heated to 42 – 100 degrees C. prior to being consumed.  In claim 2 the amino acid is alanine.  In claim 6 the Bacillus is subtilis.  In column 5 lines 36-47 buffers are discussed including disodium phosphate buffer.  In columns 7-8 various proportion ranges are seen.
All the features of the claims are taught by Church for the same function as claimed.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Farmer in view of each of Wuytack and Wax.
Farmer (WO 2019/222168) entitled "Production and Preservation of Bacillus Reference Culture for Generating Standardized and Reliable Inocula" teaches on page 4, the composition contains a germination enhancer of L-alanine and can be used in human and animal health.  On page 5 first paragraph ranges of concentrations of microbes are listed.  On page 6 lines 18-24, probiotics are discussed and can be in the form of foods and beverages of various types.  On page 8 lines17-24 spores are discussed and how they may germinate into vegetative cells.  On page 10 first paragraph L-alanine is a germination enhancer.  On page 12 line 30 potassium is included.  On page 13 lines 18-25 phosphate and potassium buffers and pH from about 2 – 10 is seen.  On page 15 lines 7-8 Bacillus subtilis is listed and discussed in more detail in the last paragraph on page 15 to page 16.  On page 16 potassium salts are discussed and Bacillus for treating intestines. 
The claims differ from Farmer in that the specify heat may be included to produce germination.
Wuytack (Applied and Environmental Micro) entitled "Comparative Study of Pressure and Nutrient Induced Germination of Bacillus subtilis Spores" teaches on page 257 column 2 last paragraph, germinating with potassium phosphate buffer at pH 7.  On page 258 column 1 first full paragraph, the spores were incubated at 37 degrees C. in the buffer with alanine.
Wax (J of Bacteriology) entitled "Separation of Two Functional Roles of L-Alanine in the Initiation of Bacillus subtilis Spore Germination" teaches on page 523 column 1 last full paragraph, heat activation of Bacillus spores at 70 degrees C. for one hour.  In the abstract the subtilis can be initiated to germinate by L-alanine alone or with potassium ions and elevated temperature as well. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to germinate Bacillus subtilis spores to a vegetative state in a probiotic as taught by Farmer with alanine, and to further increase the germination with potassium and heat, because each of Wuytack and Wax teach germinating the spores with alanine, potassium and heat.  It is well known that there are many factors to induce germination in various species of spores and employing multiple known factors generally increases the rate of germination.  Regarding the claimed proportions of components in the probiotic composition, Farmer teaches wide ranges of proportions of components and no criticality is seen in the claimed proportions.  Regarding the dosing of the probiotic, depending upon the desired function and concentration of the microorganisms, one would select an appropriate dose without undue experimentation.  Regarding the claims excluding potassium chloride, the references teach germinating the spores without potassium chloride.  Regarding the C reactive protein effects, an anti-inflammatory effect would inherently decrease C reactive protein.  Regarding claim 16 directed to IBD, probiotics have long been used to treat IBD.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the following applies in all occurrences.
In claim 1 line 6 and all occurrences, administering or ingesting is queried as to how they may differ.  In claim 1 line 11 "the second composition" lacks antecedent basis because only one composition is described.  In claim 1 line 14, "may" is improper because what the source of potassium ions must by positively recited.  In claim 3 lines 6-7, if not pre-mixed as the probiotic food or beverage composition" is unclear when it may or may not be mixed if the mixing step is first performed.  In claim 3(2) "heating" should be repeated to be more clear.  In claim 5 lines 3-4, "if separate from the source of potassium ions" does not positively recite what occurs.  

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
17/530,731 is a related application directed to a composition.
Church (11,206,860) is a related patent.
Everett (10,610,552) is a related patent.
Bergeys Manual teaches on pages 11-12 conversion of spores to vegetative cells of Bacillus with alanine, sugars and heat.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655